Exhibit 99.1 Mass Megawatts Wind Power, Inc. Reports for Fiscal Year EndedApril 30,2009 WORCESTER, MA., July 31,2009 /PRNewswire-FirstCall/ Mass Megawatts Wind Power, Inc.(OTC bulletin Board: MMGW.OB ) reports a net loss of $1,083,016 or nineteen cents per share in the fiscal year ended April 30,2009. In the previous year, Mass Megawatts reported a net loss of $228,348 or five cents per share. Interviewed on July 26th, after meeting with United States Senator Kirsten Gillibrand of New York, who sits on the US Senate’s Energy Committee, following the first corporate strategy meeting at a new Mass Megawatts field office in Coxsackie, New York, Jonathan Ricker, CEO and President, gave a summary of Company’s activities over the past year. “For a relatively modest investment, we’ve achieved a tremendous amount during the past 12 months. Between non-stop testing in our wind power laboratory in Worcester and new product development at field installations, Mass Megawatts has rolled out a thoroughly proven and commercialized ‘next generation’ of the patented Multi-Axis Turbosystem (MAT) and Augmenter (patent pending). We’ve been able to finalize a manufacturing platform that delivers tremendous value to our rapidly growing customer base. There’s a pent up demand for the new technology, and we’re well positioned to deliver.” “I don’t think,” the Mass Megawatts’ CEO continued, “that any other organization could have accomplished the transition from an R&D path to a fully commercialized product with the ability to custom size installations for clients, for 10 or even 20 times the amount we invested in product development this year.
